         Case 1:18-cv-02921-JMF Document 697 Filed 06/25/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK




NEW YORK IMMIGRATION
COALITION, et al.,

                    Plaintiffs,
                                                        No. 1:18-cv-2921 (JMF)
          v.

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

                    Defendants.



               NOTICE OF SETTLEMENT RE: FEES, EXPENSES, AND COSTS

        Plaintiffs New York Immigration Coalition, Casa de Maryland, American-Arab Anti-

Discrimination Committee, ADC Research Institute, and Make The Road New York write to

inform the Court that they have reached a settlement with Defendants resolving their claim for

any fees, costs, and expenses relating to the Court’s opinion and order of May 21, 2020 (ECF

No. 694), in the consolidated case State of New York et al. v. United States Department of

Commerce et al., No. 1:18-cv-02921 (S.D.N.Y.) (“Case No. 18-2921”). Plaintiffs, therefore, will

not be filing a motion for fees or bill of costs.

        Date: June 25, 2020
                                        Respectfully submitted,

                                        AMERICAN CIVIL LIBERTIES UNION
                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        NEW YORK CIVIL LIBERTIES UNION

                                                By: /s/        Dale Ho


                                                    1
        Case 1:18-cv-02921-JMF Document 697 Filed 06/25/20 Page 2 of 3




Dale Ho                                       Perry M. Grossman
Davin Rosborough                              New York Civil Liberties Union
Adriel Cepeda Derieux                         Foundation
American Civil Liberties Union Foundation     125 Broad St.
125 Broad St.                                 New York, NY 10004
New York, NY 10004                            (212) 607-3300 601
(212) 549-2693                                pgrossman@nyclu.org
dho@aclu.org

Sarah Brannon+*                               John A. Freedman
Ceridwen Cherry                               R. Stanton Jones+
American Civil Liberties Union Foundation     David P. Gersch
915 15th Street, NW                           Elisabeth S. Theodore+
Washington, DC 20005-2313                     Daniel F. Jacobson+
202-675-2337                                  Arnold & Porter Kaye Scholer LLP
sbrannon@aclu.org                             601 Massachusetts Avenue, N.W.
* Not admitted in the District of Columbia;   Washington, DC 20001-3743 (202)
practice limited pursuant to D.C. App. R.     942-5000
49(c)(3).                                     John.Freedman@arnoldporter.com

+ admitted pro hac vice                       Attorneys for the NYIC Plaintiffs




                                              2
       Case 1:18-cv-02921-JMF Document 697 Filed 06/25/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on this day of June 25, 2020, the foregoing NOTICE OF

SETTLEMENT RE: FEES, EXPENSES, AND COSTS was served on all counsel of record via

CM/ECF.

                                                 /s/     Dale Ho
                                                         Dale Ho




                                             3
